201 Mich. App. 501 (1993)
506 N.W.2d 589
DOUGLAS
v.
GENERAL MOTORS CORPORATION
Docket No. 128383.
Michigan Court of Appeals.
Submitted April 6, 1993, at Detroit.
Decided September 20, 1993, at 9:00 A.M.
Zamler, Mellen & Shiffman, P.C. (by Joel W. Jonas), for the plaintiff.
Evans, Nelson, Pletkovic & Hays, P.C. (by John J. Hays), and Jack F. Wheatley, for the defendant.
Before: MARILYN KELLY, P.J., and SHEPHERD and CONNOR, JJ.
CONNOR, J.
A workers' compensation magistrate found plaintiff partially disabled as the result of a work-related injury to her right hand and totally disabled because of a psychiatric condition. The Workers' Compensation Appellate Commission found the magistrate's findings of fact supported by competent, material, and substantial evidence on the whole record, MCL 418.861a(3); MSA 17.237(861a)(3), and affirmed the magistrate's decision. Defendant appeals to this Court by leave granted.
We affirm the WCAC's findings that there was substantial evidence to support the magistrate's determination that plaintiff sustained a disabling physical injury caused by actual events of employment, that the physical injury contributed to her mental disability in a significant manner, and that she continues to be totally disabled because of her mental disability. We conclude that when a mental *503 disability arises out of a disabling physical injury caused by actual events of employment, the employee is entitled to benefits for the duration of the resulting mental disability, even if the physical disability ceases to exist.
Defendant first claims the WCAC used the wrong standard of review. Because the WCAC reviewed plaintiff's claim after October 1, 1986, it properly used the "substantial evidence" test. See Farrington v Total Petroleum, Inc, 442 Mich 201, 208; 501 NW2d 76 (1993).
Defendant next argues that plaintiff did not establish that actual events of employment contributed to her psychological disability in a significant manner. The magistrate found that actual events had done so. The WCAC found the magistrate's decision supported by substantial evidence. This Court's task is to determine whether there was competent evidence to support the facts found. See Holden v Ford Motor Co, 439 Mich 257, 260-261; 484 NW2d 227 (1992). We find that there was. Plaintiff presented expert testimony that her psychological disability was directly related to the injury to her hand. She also presented evidence that her hand was injured on the job.
Defendant contends that plaintiff failed to establish that the injury to her hand continues to be disabling. The magistrate found that plaintiff was partially disabled because of the injury to her hand. The WCAC affirmed that finding. After examining the record, the WCAC concluded that there was substantial evidence that plaintiff had suffered an injury to her hand and continued to be unable to use the hand. Because there is competent evidence to support the WCAC's decision, we affirm.
Like the WCAC, we see no reason why it should matter whether plaintiff is currently unable to use her hand because the organic problem has not *504 been corrected or because her work-related mental disability causes her to believe that she cannot use her hand. Mental disabilities are compensable if they arise out of actual events of employment. MCL 418.301(2); MSA 17.237(301)(2). The nature of plaintiff's mental disability causes her to harbor unfounded perceptions of reality. However, even if plaintiff is mistaken in believing that the disabling injury to her hand persists, it was conclusively found by the magistrate and the WCAC that the mental condition causing this misperception arose out of the work-related physical injury to her hand, an actual event of employment.
Finally, defendant claims that the plaintiff has reverted to her preinjury level of functioning. The magistrate did not find this to be the case, but, instead, found that plaintiff continues to be totally disabled. The WCAC affirmed the magistrate's determination, finding there to be substantial evidence to support the finding. We affirm the WCAC's decision, finding competent evidence to support it. There was ample testimony regarding plaintiff's ongoing disability, despite the opinion offered by defendant's doctor that plaintiff's condition was less severe than previously noted by other doctors.
Affirmed.